DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-4, 8-11 and 16 are pending in the application. Claims 1-4 and 8-11 are amended. Claims 5-7 and 12-15 are cancelled. Claim 16 is added.

Response to Arguments / Amendments
In the light of amendment to claims, the examiner withdraws the previously made objection on Claims 1, 8 and 15.
In the light of amendment to claim 15, the examiner withdraws the claim interpretation under 35 USC 112 (f).
The examiner attempted to reach the applicants at least twice (on 12/21/20 and 01/11/21) to get clarification on the new matter discussed below. No reply from the applicant.
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 


Claims 1-4, 8-11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 16 recite “one of the first partition and the second partition has a triangle shape”. While the specification provides disclosure for the first partition and the second partition, it does not provide disclosure for the “one of the first partition and the second partition has a triangle shape”. This language is not supported by the original disclosure and therefore constitutes a new matter. (See also 37 C.F.R 1.121(F), MPEP 608.04, 706.03(o)).
Claims 1, 8 and 16 recite “first temporary prediction block based on first prediction information for the first partition; and obtaining a second temporary prediction block”. While the specification provides disclosure for first prediction block based on first prediction information for the first partition; and obtaining a second prediction block, it does not provide disclosure for the “first temporary prediction block based on first prediction information for the first partition; and obtaining a second temporary prediction block”. This language is not supported by the original disclosure and therefore constitutes a new matter. (See also 37 C.F.R 1.121(F), MPEP 608.04, 706.03(o)).

For the purpose of examination the triangle partition is interpreted as rectangular partitions used in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 20190166375, hereinafter Jun) in view of Heo (US 20190394471, hereinafter Heo) and ZHAO et al. (US 20150172717, hereinafter ZHAO)

Regarding Claim 1, Jun discloses a method for decoding a video (FIG. 7), the method comprising:
dividing a current block into a first partition and a second partition; 
obtaining a first ([0013], dividing the current block into a plurality of sub-blocks [first sub-block and second sub-block correspond to plurality of sub-blocks], perform intra prediction for each of the plurality of sub-blocks [first & second intra prediction modes correspond to intra prediction for each of the plurality of sub-blocks]; [0164], FIG. 7, derive intra prediction mode (S1210) of a current block using a combination of one or more intra prediction modes [first & second intra prediction modes]);
wherein at least one of the first partition and the second partition has a triangle shape ([0013], dividing the current block into a plurality of sub-blocks [first sub-block and second sub-block correspond to plurality of sub-blocks]; [0125], FIG.3).
([0164], FIG. 7, perform intra prediction mode (S1210) using a combination of one or more intra prediction modes derived by Most Probable Mode (MPM); and [0192], each of the plurality of sub-blocks of the current block use the MPM list (first prediction mode from MPM mode with respect to the first sub-block); [0202], [0214], deriving intra prediction mode of each of the sub-block);
 ([0164], FIG. 7, perform intra prediction mode (S1210) using a combination of one or more intra prediction modes derived by Most Probable Mode (MPM); and [0192], each of the plurality of sub-blocks of the current block use the MPM list (second prediction mode from MPM mode with respect to the second sub-block); [0202], [0214], deriving intra prediction mode of each of the sub-block).
Jun further discloses performing intra prediction using one or more single sample ([0166], FIG. 7). However, Jun does not explicitly disclose obtaining a prediction sample of the current block according to a result of the first prediction and the second prediction.
Heo from the same filed of endeavor teaches  wherein a prediction sample included in a boundary region relating to the first partition and the second partition is obtained by a weighted sum of a first ([0172], FIG. 9, predicted sample value of a current sample C ([x] [y]) (a prediction sample located at a boundary ) is determined by a weighted sum of reference sample O (p[-1][y]) and reference sample T(p[nT][-1]) (a first prediction sample as reference sample O) a weighted sum of reference sample E (p[x][-1]) and reference sample S (p [-1][n]) ( a second prediction sample as reference sample E); [0198], FIG. 12, weighting vale in a vertical strong mode and a horizontal strong mode for regions A & B within the current block; [0215], FIG. 13, prediction sample region C (prediction sample) from vertical strong mode region A (first prediction) and a relatively small vertical mode region B(second prediction) with respective weighting values).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining prediction sample according to the result of the first prediction and the second prediction as taught by Heo ([0172]) into the decoding system of Jun in order to provide  improved the intra-picture prediction performance , and accordingly increase the image compression efficiency by using  the intra-picture prediction mode that can more strongly reflect characteristics in a horizontal direction or a vertical direction (Heo, [0018]).
Although Jun discloses the prediction block  ([0013), Jun and Heo do not explicitly whether the prediction block is temporary or not and wherein a prediction sample outside the boundary region is set as the same as a first temporary prediction sample in the first temporary prediction block or a second temporary prediction sample in the second temporary prediction block.
ZHAO from the same filed of endeavor teaches whether the prediction block is temporary or not and wherein a prediction sample outside the boundary region is set as the same as a first temporary prediction sample in the first temporary prediction block or a second temporary prediction sample in the second temporary prediction block ([0231], FIGS. 3A-3B, prediction processing unit 40 may generate an NXN Wedgelet partition pattern, given a start point (xS, yS) and an end point (xE, yE) position: the  prediction processing unit  generates a temporary KXK partition pattern with all samples initialized as 0, sets the samples which form the partition boundary line connecting (xS, yS) and (xE, yE) as 1, and divide the temporary partition pattern as two parts (e.g., part A and part B as illustrated in FIGS. 4A-4F).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of temporary prediction sample as taught by Zhao ([0231]) into the decoding system of Jun & Heo in order to provide reduced the number of partition patterns that need to be stored, and hence reducing complexity of implementing intra-prediction using partition patterns (Zhao, [0038]).

Regarding Claim 2, Jun in view of Heo and ZHAO discloses the method of claim 1,
ZHAO further discloses wherein when the prediction sample outside the boundary region is included in the first partition, the prediction sample is set as the same as the first temporary prediction sample, and wherein when the prediction sample outside the boundary region is included in the second partition, the prediction sample is set as the same as the second temporary prediction sample ([0231], FIGS. 3A-3B, prediction processing unit 40 may generate an NXN Wedgelet partition pattern, given a start point (xS, yS) and an end point (xE, yE) position: the  prediction processing unit  generates a temporary KXK partition pattern with all samples initialized as 0, sets the samples which form the partition boundary line connecting (xS, yS) and (xE, yE) as 1, and divide the temporary partition pattern as two parts (e.g., part A and part B as illustrated in FIGS. 4A-4F)). After prediction processing unit 40 divides the temporary partition pattern as two parts, prediction processing unit 40 may select one of the two parts to be partition 1 and the remaining part to be partition 2. Prediction processing unit 40 may be configured to select which of the parts is partition 1 based on the orientation of the Wedgelet pattern boundary line as described in FIGS. 4A-4F)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of temporary prediction sample as taught by Zhao ([0231]) into the decoding system of Jun & Heo in order to provide reduced the number of partition patterns that need to be stored, and hence reducing complexity of implementing intra-prediction using partition patterns (Zhao, [0038]).
Regarding Claim 3, Jun in view of Heo and ZHAO discloses the method of claim 1, wherein directionality of the first prediction information is different from directionality of the second prediction information ([0178], directional prediction mode of the neighbor block (first intra prediction mode); [0200], neighbor block with directional mode; [0183],  current block derived as non-directional mode such as the DC mode or the Planar mode (the second intra prediction mode); [0200], current block non-directional prediction mode).
Regarding Claim 4, Jun in view of Heo and ZHAO discloses the method of claim 1.
ZHAO further discloses wherein weights applied to the first temporary prediction sample and the second temporary prediction sample are determined based on a position of the prediction sample ([0231], FIGS. 3A-3B, prediction processing unit  generates a temporary KXK partition pattern with all samples initialized as 0, sets the samples which form the partition boundary line connecting (xS, yS) and (xE, yE) as 1, and divide the temporary partition pattern as two parts (e.g., part A and part B as illustrated in FIGS. 4A-4F)).
Heo also discloses weighting value is assigned depending on vertical strong mode (first intra prediction mode) or horizontal strong mode (second intra prediction mode ([0190]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of temporary prediction sample as taught by Zhao ([0231]) into the decoding system of Jun & Heo in order to provide reduced the number of partition patterns that need to be stored, and hence reducing complexity of implementing intra-prediction using partition patterns (Zhao, [0038]).
Regarding Claims 8-11, Encoding method claims 8-11 of using the corresponding decoding method claimed in claims 1-4 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 16, Non-transitory computer-readable medium claim 1 of using the corresponding decoding method claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Jun discloses computer-readable medium ([0403]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/
Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487